 8:18-cv-00022-JFB-CRZ Doc # 61 Filed: 03/01/19 Page 1 of 15 - Page ID # 2071




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


TAMERA S. LECHNER, REGINA K.
WHITE, and STEVEN D. GIFFORD
individually, on behalf of the MUTUAL OF          CASE NO. 8:18CV22
OMAHA 401(k) LONG-TERM SAVINGS
PLAN and on behalf of a class of all those        HON. JOSEPH F. BATAILLON
similarly situated,                               HON. CHERYL R. ZWART (MAG.)

                      Plaintiffs,

        vs.
                                                  RULE 26(F) REPORT
MUTUAL OF OMAHA INSURANCE                         (JOINTLY SUBMITTED)
COMPANY, UNITED OF OMAHA LIFE
INSURANCE COMPANY and JOHN
DOES 1-50,

                      Defendants.


      The following attorneys conferred to prepare the Report of Parties’ Planning
Conference for the above-captioned case:

Counsel for Plaintiffs:
      Berger Montague (Todd S. Collins, Eric Lechtzin, Ellen Noteware)
      Schneider Wallace Cottrell Konecky Wotkyns LLP (Todd M. Schneider, Kyle G.
       Bates, James A. Bloom, Garrett W. Watkins, John J. Nestico)

Counsel for Defendants:
      Morgan, Lewis & Bockius LLP (Chris Boran and Matt Russell)


The parties discussed the case and jointly make the following report:1

       1 Counsel are advised to use caution in filing this report as well as other documents
so there is no disclosure of information required by the E-Government Act of 2002 to be
kept non-public, such as addresses, phone numbers, social security numbers, etc. If such
identifiers are required to be disclosed to opposing parties, you may wish to file redacted
versions for the public court file and serve opposing parties with unredacted versions.
See NECivR 5.3, available on the court’s Website at www.ned.uscourts.gov.
      If the case alleges an action for forfeiture, complete only sections IV: Settlement;
V. Consent to Final Resolution by a Magistrate Judge; and VI: Case Progression.
     8:18-cv-00022-JFB-CRZ Doc # 61 Filed: 03/01/19 Page 2 of 15 - Page ID # 2072




I.       INITIAL MATTERS:

         A.    Jurisdiction and Venue: As to the defendant(s) (mark all boxes that may
               apply).

               ☐     Jurisdiction is contested because __________________________.

               ☐     Venue is contested because ______________________________.

               ☒     Neither jurisdiction nor venue are contested.

         B.    Immunity: As to the defendant(s) (mark all boxes that may apply).

               ☐     An immunity defense has been raised by a defendant.


               ☐     An immunity defense will be raised, such defense to be raised on or
                     before Click here to enter a date..

               ☒     No immunity defense has or will be raised in this case.

         C.    Either jurisdiction or venue is being challenged, or a defense of immunity
               has or will be raised, and:

               ☒     Not applicable.

               ☐     The parties agree that discovery and case progression can begin
                     before the jurisdiction, venue, and/or immunity issues are decided.

               ☐     Any or all parties believe that case progression and discovery should
                     be stayed pending a ruling on those issues, and

                      ☐     before any motion(s) to resolve jurisdiction, venue, and/or
                            immunity issues can be filed, initial discovery limited to those
                            issues will be necessary, and such discovery can be
                            completed by: Click here to enter a date..
                            Explain: ________________________________________.

                      ☐     a dispute exists as to whether and to what extent discovery is
                            needed to resolve jurisdiction, venue, and/or immunity issues.
                            A conference with the court is requested.

                      ☐     motion(s) to resolve jurisdiction, venue, and/or immunity
                            issues can be filed on or before Click here to enter a date..


                                             2
  8:18-cv-00022-JFB-CRZ Doc # 61 Filed: 03/01/19 Page 3 of 15 - Page ID # 2073




II.    CLAIMS AND DEFENSES:

       A.     Claims:

Plaintiffs’ First Amended Class Action Complaint (the “FAC”) alleges that Defendants,
who are fiduciaries of the Mutual of Omaha 401(k) Long-Term Savings Plan (“Plan”),
engaged in self-dealing that harmed the Plan, its participants and its beneficiaries. Mutual
of Omaha (“Mutual”) misused its authority as the Plan’s fiduciary to hire its subsidiary,
United of Omaha (“United”); entered into a services contract called Separate Account K
on the Plan’s behalf; and chose the United-managed “Guaranteed Account” as an
investment option in the Plan even though both services were grossly overpriced
compared to comparable services. The compensation United received greatly exceeded
both (i) the cost to United of providing the services (the standard reflected in federal
regulations), and (ii) the market rate that should have been paid in an arms-length
transaction had Mutual engaged in a prudent and loyal fiduciary process here not tainted
by self-interest.

Count I of the FAC alleges that by hiring its own subsidiary and causing the Plan to pay
that subsidiary more than reasonable compensation for its own benefit, Defendants
breached ERISA’s duties of loyalty and prudence. ERISA § 404(a)(1)(A), 29 U.S.C. §
1104(a)(1)(A). Section 404(a)(1)(A) provides that a fiduciary must “discharge his duties
with respect to a plan solely in the interest of the participants and beneficiaries.” Thus,
fiduciaries must act with an “eye single” to the interests of participants, and “must exclude
all selfish interest and all consideration of the interests of third persons.” Pegram v.
Herdrich, 530 U.S. 211, 224 and 235 (2000). ERISA’s fiduciary duties “have been
described as the highest known to the law.” Braden v. Wal-Mart Stores, Inc., 588 F.3d
585, 598 (8th Cir. 2009).

In addition to the general fiduciary duties, ERISA categorically bars certain “prohibited
transactions.” ERISA § 406(a)-(b), 29 U.S.C. § 1106(a)-(b). In particular, section 406(a)
prohibits transactions between plans and “parties in interest” (both Mutual and United
were indisputably parties in interest under ERISA § 2(14)). Section 406(b) prohibits
transactions between plans and fiduciaries. ERISA only allows such transactions if they
are inherently fair to the Plan. Here, Defendants’ blatant self-dealing was unequivocally
unfair to the Plan and, thus, barred by ERISA. Count II of the FAC alleges that Defendants
engaged in transactions prohibited by ERISA § 406(a) & (b).


       B.     Defenses:

Defendants are Mutual, United, and numerous unnamed “John Doe” defendants who
Plaintiffs claim acted as fiduciaries under ERISA with respect to the Plan. Defendants
categorically deny the claims asserted in the FAC. Any defendant who owed fiduciary




                                             3
 8:18-cv-00022-JFB-CRZ Doc # 61 Filed: 03/01/19 Page 4 of 15 - Page ID # 2074




duties with respect to the Plan fully satisfied those obligations.2

First, United is not a fiduciary of the Plan within the meaning of ERISA § 3(21)(A), 29
U.S.C. § 1002(21)(A), with respect to the conduct alleged by Plaintiffs. Plaintiffs
challenge the compensation United received for providing certain services to the Plan,
which was negotiated in advance and was not subject to United’s discretion or control.
Another court in this district has reached this same conclusion with respect to offering
United’s Guaranteed Account. Insinga v. United of Omaha Life Ins. Co., 2017 WL
6884626 (D. Neb. Oct. 26, 2017).

Second, no Plan fiduciary breached a duty of prudence or loyalty in administering the
Plan or, in particular, by offering an array of unaffiliated investment options through a
group annuity contract with United. ERISA’s duty of prudence requires a plan fiduciary
to act reasonably, measured against the “circumstances then prevailing.” 29 U.S.C.
§ 1104(a)(1)(B). This flexible, objective standard is focused on the decision-making
process, not the results of any particular decision. Here, Plan fiduciaries engaged in a
thorough process for evaluating the options offered in the Plan and their associated costs.
The result of this process was that Plan participants could choose from a diverse menu
of funds spanning the risk/return spectrum, at a range of costs in line with those numerous
courts have deemed reasonable as a matter of law. Nothing in the FAC—nor, Defendants
submit, in the forthcoming evidentiary record—can sustain a claim that the Plan’s
fiduciaries acted unreasonably or in breach of ERISA’s duty of prudence.

Plaintiffs’ “disloyalty” claim fares no better. ERISA’s duty of loyalty requires a fiduciary to
act in the interest of participants. See 29 U.S.C. § 1104(a)(1). Unlike the duty of
prudence, an alleged breach of this duty is evaluated subjectively, meaning Plaintiffs must
prove Defendants acted to advance their own interests at the expense of the Plan and its
participants. Nothing will evidence any improper motivation by Defendants. Plaintiffs’
claims rest heavily on the fact that Mutual and United are affiliated, and that United
received compensation for providing services to the Plan. Neither sustains a breach of
duty under ERISA. Congress, the Department of Labor, and courts across the country
recognize it is not improper for a plan sponsor to select investment options or services
offered by an affiliate,3 so long as doing so is also reasonable and prudent—precisely the


       2  In addition to the general description of Defendants’ defenses to Plaintiffs’ claims
that follows, Defendants incorporate by reference all Additional Defenses set forth in their
Answer as though restated in full here. See Dkt. No. 55, Answer, at 25-28.
       3 See, e.g., 29 U.S.C. § 1108(b)(5) (allowing a plan sponsored by an insurance
company to obtain such insurer’s annuity contracts); id. § 1108(b)(8) (allowing a plan to
invest in pooled investment funds of an insurance company); H.R. Conf. Rep. No. 93-
1280 (Aug. 12, 1974), reprinted in 1974 U.S.C.C.A.N. 5,038, 5,096 (recognizing “common
practice” of financial services companies making investment products available in their
plans); Meiners v. Wells Fargo & Co., 898 F.3d 820 (8th Cir. 2018) (affirming dismissal of
challenges to proprietary funds); Dupree v. Prudential Life Ins. Co. of Am., 2007 WL
2263892, at *7 (S.D. Fla. Aug. 10, 2007) (“It is standard practice for insurers that sponsor
defined benefit pension plans to sell their own annuities to their plans.”); Prohibited
Transaction Exemption 77-3, 42 Fed. Reg. 18,734 (1977).

                                              4
  8:18-cv-00022-JFB-CRZ Doc # 61 Filed: 03/01/19 Page 5 of 15 - Page ID # 2075




case here. Among other things, the record will show the Plan’s fiduciaries were at all
times attuned to the Plan’s various costs and took repeated actions to ensure they
remained reasonable, including (among other things) securing sizeable rebates and other
favorable terms from United. Nor do Plaintiffs’ allegations concerning the Guaranteed
Account suggest “disloyalty.” As the record will show, the Guaranteed Account was an
attractive and well-performing capital preservation option, and there is no basis to
conclude that Plan fiduciaries acted unlawfully by offering it in the Plan.

Third, Plaintiffs’ “prohibited transaction” claims under ERISA § 406(a), 29 U.S.C.
§ 1106(a), fail for several reasons.4 To start, they are untimely under ERISA’s three-year
statute of limitation and six-year statute of repose. 29 U.S.C. § 1113. Each “transaction”
Plaintiffs challenge occurred well before January 25, 2012—six years before this suit was
filed—and, in any event, Plaintiffs had “actual knowledge” of the “transactions” they now
claim were prohibited more than three years before filing this lawsuit.

Untimeliness aside, the FAC’s “prohibited transaction” claims also fail on their merits.
ERISA § 406(a) prohibits a fiduciary from causing a plan to engage in certain transactions
with a “party in interest”—“[e]xcept as provided in section 1108.” 29 U.S.C. § 1106(a)
(emphasis added). Plaintiffs contend the Plan’s fiduciaries violated § 406(a) by causing
the Plan to enter into a group annuity contract with United, under which the Plan offered
its menu of investment options. Among other flaws, Plaintiffs’ claim fails because the
transactions they challenge satisfy the exemptions expressly allowing such transactions,
as set forth in ERISA § 408, 29 U.S.C. § 1108.

Indeed, the foundation of Plaintiffs’ claim that United earned “excessive” fees is a
misconception that ERISA bars United from receiving anything more than the actual costs
incurred in offering the Plan’s investment options under the Plan’s group annuity contract.
This is incorrect; Plaintiffs rely on an inapplicable prohibited-transaction exemption—
ERISA § 408(b)(2), 29 U.S.C. § 1108(b)(2)—and associated regulations, 29 C.F.R.
§ 2550.408b-2(e). Rather, the Plan’s use of United’s group annuity contract is exempted
from § 406 by, among other potentially applicable provisions, § 408(b)(5), 29 U.S.C.
§ 1108(b)(5), which allows a plan sponsored by an insurance company (like Mutual) to
obtain such insurer’s annuity contracts, if the plan pays no more than “adequate
consideration.” ERISA defines “adequate consideration” as the “fair market value of the
asset as determined in good faith by the trustee or named fiduciary.” Id. § 1002(18)(B).
And that is precisely what the Plan paid here.

III.   METHOD OF RESOLUTION: Please indicate below how the parties anticipate
       that this case will be resolved.

       ☐      Administrative record review:


       4Plaintiffs’ description of their claims above refers to both ERISA § 406(a) and (b).
Their Amended Complaint, however, contains no claim under ERISA § 406(b). See Dkt.
No. 35, FAC, at ¶¶ 116-126 (asserting only a claim under § 406(a)). Defendants therefore
address only the claim alleged in the Amended Complaint here.

                                              5
8:18-cv-00022-JFB-CRZ Doc # 61 Filed: 03/01/19 Page 6 of 15 - Page ID # 2076




          ☐        A party will request discovery.

          ☐        A party will not request discovery.
                   Note: If no party is requesting discovery, the parties need not
                   complete the Section VI: Case Progression portion of this report.
                   Instead, contact the assigned magistrate judge to schedule a
                   conference for entering an administrative review scheduling order.

          ☐        A dispute exists as to whether and to what extent discovery is
                   needed. The parties need not complete the Section VI: Case
                   Progression portion of this report at this time. Instead, contact the
                   assigned magistrate judge to set a case progression conference.

    ☐     Cross-motions for summary judgment and/or resolution on stipulated facts:

          ☐        A party will request discovery.

          ☐        A party will not request discovery. The parties’ cross-motions for
                   summary judgment will be filed on or before Click here to enter a
                   date..
                   Note: If no party is requesting discovery, the parties need not
                   complete the Section VI: Case Progression portion of this report.

          ☐        A dispute exists as to whether and to what extent discovery is
                   needed. The parties need not complete the Section VI: Case
                   Progression portion of this report at this time. Instead, contact the
                   assigned magistrate judge to set a case progression conference.

    ☒     Trial:

          ☐        No party has timely demanded a jury trial.

          ☐        A party has timely demanded a jury trial and does not anticipate
                   waiving that demand, and the parties agree that all or part of the
                   claims in this case must be tried to a jury.

          ☒        A party has demanded a jury trial, and the parties disagree on
                   whether trial by jury is available for all or part of this case.
                   A motion to strike the jury demand will be filed no later than: July 12,
                   2019

          ☐        The party who previously demanded a jury trial now wishes to waive
                   that right. Any other party who will now demand a jury trial will file


                                           6
 8:18-cv-00022-JFB-CRZ Doc # 61 Filed: 03/01/19 Page 7 of 15 - Page ID # 2077




                   that demand within 14 days of the filing of this report, in the absence
                   of which jury trial will be deemed to have been waived.

IV.   SETTLEMENT:

      Counsel state (mark all boxes that may apply):

      ☒     To date, there have been no efforts taken to resolve this dispute.

      ☐     Efforts have been taken to resolve this dispute

            ☐      prior to filing this lawsuit. Explain: ________________________.

            ☐      after filing this lawsuit, but before the filing of this report.
                   Explain: _____________________.

      ☒     Counsel have discussed the court’s Mediation Plan and its possible
            application in this case with their clients and opposing counsel, and:

            ☐      It is agreed:

                   ☐      Mediation is appropriate at this time, and pending the
                          outcome of those efforts,

                          ☐        case progression should be stayed.

                          ☐        case progression should not be stayed.

                   ☒      Mediation may be appropriate in the future. Please explain
                          when you believe mediation may be useful:

                          After an initial round of written discovery, including
                          exchanging initial disclosures and producing documents, the
                          parties should be sufficiently informed about the merits of the
                          claims and defenses, as well as potential damages, to engage
                          in meaningful settlement negotiations. Such negotiations
                          would be facilitated by retaining a private mediator who is
                          experienced in resolving ERISA class actions.

                   ☐      Mediation will not be appropriate. Explain: _____________.

                   ☐      Counsel believe that with further efforts in the future, the case
                          can be settled, and they will be prepared to discuss
                          settlement, or again discuss settlement, by Click here to
                          enter a date.

                                             7
 8:18-cv-00022-JFB-CRZ Doc # 61 Filed: 03/01/19 Page 8 of 15 - Page ID # 2078




             ☐      At least one party is not interested in exploring options for settling
                    this case.

V.    CONSENT TO FINAL RESOLUTION BY A MAGISTRATE JUDGE:

      As explained more fully in the Civil Case Management Practices, in accordance
      with the provisions of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, the parties in this
      case may voluntarily consent to have a United States Magistrate Judge conduct
      all further proceedings in the case, including the trial, and order the entry of final
      judgment. The consent must be unanimous, and any appeal must be taken to the
      United States Court of Appeals. If the parties do not presently consent, they may
      do so later. Absent consent, the case will remain with the assigned United States
      District Judge or, if not previously assigned to a District Judge, it will be randomly
      assigned to a District Judge.

      ☐      All parties hereby voluntarily consent to have the United States Magistrate
             Judge conduct all further proceedings in this case including the trial and
             entry of final judgment.

      ☒      At least one party does not currently consent.

VI.   CASE PROGRESSION:

      A.     Initial mandatory disclosures required by Rule 26(a)(1).

             ☐      Have been completed.

             ☒      Will be completed by March 1, 2019

      B.     Motions to amend the pleadings or to add parties.

             ☒      A plaintiff does anticipate a need to amend pleadings or add parties.
                    Motions to amend pleadings or add parties will be filed by Plaintiff(s)
                    on or before June 14, 2019.

             ☐      A defendant Choose an item. Anticipates a need to amend
                    pleadings or add parties. Motions to amend pleadings or add parties
                    will be filed by Defendant (s) on or before Click here to enter a date..

             If more than 90 days are needed, explain why: ____________________.

      C.     Discovery.

             1)     As to written discovery under Rules 33, 34, and 36:


                                            8
 8:18-cv-00022-JFB-CRZ Doc # 61 Filed: 03/01/19 Page 9 of 15 - Page ID # 2079




                    a.     The parties have discussed currently anticipated number of
                           interrogatories, document production requests, and requests
                           for admissions. Based on those discussions:

                           ☒      The parties do not anticipate any disputes over the
                                  number of discovery requests served.

                           ☐      The parties believe a dispute may arise over the
                                  number of (mark all boxes that may apply):

                                  ☐      Interrogatories.
                                  ☐      Requests for Production.
                                  ☐      Requests for Admission.

                                  If the parties anticipate a possible dispute over the
                                  number of written discovery requests, when completing
                                  Section VII below, indicate when a conference with the
                                  court may be useful to avert or resolve that dispute.

                    b.     Written discovery will be completed5 by September 12, 2019.

                    c.     Motion to Compel written discovery responses will be filed by
                           September 26, 2019.

             2)     As to expert disclosures as required under Rule 26(a)(2):

                    ☐      The parties do not anticipate calling experts to testify at trial.

                    ☒      The parties anticipate calling experts to testify at trial, and

                           a.     Plaintiffs’ expert reports shall be served by
                                  November 12, 2019.6

                           b.     Defendants’ rebuttal expert reports shall be served by
                                  January 13, 2019.




      5  “Completed” means the discovery answers or responses to written discovery
have been served. As such, written discovery must be served sufficiently in advance of
the discovery completion deadline to afford the responding party the time permitted under
the discovery rules to answer or respond.
       6 Note: The parties may agree on separate dates for the plaintiff(s) and the

defendant(s), and they may include rebuttal expert deadlines.

                                            9
8:18-cv-00022-JFB-CRZ Doc # 61 Filed: 03/01/19 Page 10 of 15 - Page ID # 2080




                       c.     Expert depositions shall be completed by February 21,
                              2020.

                       d.     Motions to exclude expert testimony on Daubert and
                              related grounds will be filed by March 19, 2020.

           3)    As to deposition discovery under Rules 30 and 45:

                 a.    The maximum number of depositions that may be taken by
                       the plaintiffs as a group and the defendants as a group is
                       _____.

                 b.    All depositions

                       ☒      will be limited by Rule 30(d)(1).

                       ☐      will be limited by Rule 30(d)(1), except as follows:
                              __________________________________________.

                 c.    All non-expert depositions, regardless of whether they are
                       intended to be used at trial, will be completed by October 25,
                       2019.

           4)    Protective Order:

                 ☒     All parties anticipate that a protective order will be needed to
                       complete the exchange of discovery, and

                       ☐      the parties hereby move the court to enter the court’s
                              standard protective order (see, Civil Case
                              Management website page,

                              ☐      with the court’s standard Attorneys’ Eyes Only
                                     provisions.

                              ☐      with the court’s standard HIPAA language
                                     permitting release of Protected Health
                                     Information.

                       ☐      the parties hereby move the court to enter the
                              proposed protective order attached to this report.

                       ☒      the parties will jointly move, or a party will move for
                              entry of a protective order, emailing a copy of the
                              proposed protective order in Word format to the


                                         10
 8:18-cv-00022-JFB-CRZ Doc # 61 Filed: 03/01/19 Page 11 of 15 - Page ID # 2081




                                    chambers of the magistrate judge assigned to the
                                    case.7

                      ☐      At least one party believes a protective order will not be
                             necessary in this case.

              5)      Work Product and Privileged Information: The parties have reviewed
                      the Civil Case Management Practices, including those provisions
                      discussing discovery of Privileged Information, and they have
                      discussed whether certain categories of documents, are
                      presumptively privileged.

                      ☒      The parties agree that the following categories of documents
                             are presumptively privileged and need not be listed on a
                             privilege log:

                             ☒      Documents between legal counsel and clients created
                                    on or after January 26, 2018

                             ☒      Documents maintained by consulting or testifying
                                    experts created on or after January 31, 2019.

                             ☐      The following documents: _____________________.

                      ☐      Counsel have discussed the discovery of privileged
                             information, but they have not agreed on what documents are
                             presumptively privileged.

                             If the parties anticipate a possible dispute over Work Product
                             and Privileged Information discovery, when completing
                             Section VII below, indicate when a conference with the court
                             may be useful to avert or resolve that dispute.

              6)      Electronically Stored Information (ESI): The parties have reviewed
                      the Civil Case Management Practices, including those provisions
                      discussing discovery of ESI and,

                      ☒      the parties do not anticipate a dispute over preservation,
                             scope, and production of ESI.



       7 If a dispute exists over the need for a protective order, or the content of that order,
the parties shall confer in good faith and if they cannot resolve the issue without court
intervention, they shall schedule a conference call with the magistrate judge assigned to
the case before engaging in written motion practice.

                                              11
 8:18-cv-00022-JFB-CRZ Doc # 61 Filed: 03/01/19 Page 12 of 15 - Page ID # 2082




                   ☐      the parties anticipate a dispute regarding the preservation,
                          scope, and production of ESI.

                          If the parties anticipate a possible dispute over ESI, when
                          completing Section VII below, indicate when a conference
                          with the court may be useful to avert or resolve that dispute.

             7)    Other special discovery provisions agreed to by the parties include:
                   _____________________________________________________.

      D.     Dispositive Motions.

             ☐     The parties do not anticipate filing motions to dismiss, for judgment
                   on the pleadings, or for summary judgment as to any claims and/or
                   defenses.

             ☒     A party anticipates filing a motion to dismiss, and/or for judgment on
                   the pleadings, and/or or for summary judgment

                   a.     as to the following claims and/or defenses:8

                          Plaintiffs may move for summary judgment as to Count I
                          (Breach of ERISA Duties of Loyalty and Prudence, ERISA §
                          404(a)(1), 29 U.S.C. § 1104(a)(1), Self-Dealing Prohibited
                          Transactions, ERISA § 406(b), 29 U.S.C. § 1106(b) Pursuant
                          to ERISA § 502(a)(2) and (a)(3), 29 U.S.C. § 1132(a)(2) and
                          (a)(3)), and Count II (Prohibited Transactions with Parties in
                          Interest, ERISA § 406(a), 29 U.S.C. § 1106(a) Pursuant to
                          ERISA § 502(a)(2) and (a)(3), 29 U.S.C. § 1132(a)(2) and
                          (a)(3)).

                          Defendants anticipate moving for summary judgment on all
                          counts.

                   b.     such motions to be filed on or before May 22, 2020; responses
                          to such motion shall be filed 45 days after the filing of any such
                          motions; and replies in support shall be filed 21 days after the
                          filing of any responses.




      8  As to forfeiture actions, dispositive motions on any “claims and/or defenses”
include any motions to suppress.

                                          12
 8:18-cv-00022-JFB-CRZ Doc # 61 Filed: 03/01/19 Page 13 of 15 - Page ID # 2083




       E.   Other matters to which the parties stipulate and/or which the court should
            know or consider: ____________________________________________.

       F.   This case will be ready for trial before the court by: approximately two
            months after the Court rules on dispositive motions.

       G.   The estimated length of trial is five (5) days.

VII.   CONFERENCING WITH THE COURT:

       A.   Initial Case Conference:

            ☐      At least one party requests a conference with the court before the
                   court enters a final case progression order for this lawsuit.

            ☒      All parties agree that the court may enter a final case progression
                   order for this lawsuit without first conferring with the parties.

       B.   Interim Status Conference:

            ☐      At least one party believes a court conference with the parties may
                   be helpful (e.g., to assist with averting or resolving a dispute over
                   written discovery, ESI, or privilege/work product discovery; following
                   service of mandatory disclosures; after completing written discovery,
                   etc.), and requests a conference be set in: (month/year).

            ☒      The parties do not currently anticipate that a court conference will
                   assist with case progression, and they will contact the assigned
                   magistrate judge to schedule a conference if a problem arises.



Reminder:   By signing this document, counsel and any self-represented parties
            acknowledge that they have reviewed the Civil Case Management
            Practices, including those provisions discussing discovery of
            Electronically Stored Information and Privileged Information.




                                           13
8:18-cv-00022-JFB-CRZ Doc # 61 Filed: 03/01/19 Page 14 of 15 - Page ID # 2084




Dated: March 1, 2019.

/s/ James A. Bloom                           /s/ Matthew A. Russell
Plaintiff(s) or Plaintiff(s)’ Counsel        Defendant(s) or Defendant(s)’ Counsel
Todd M. Schneider                            Christopher J. Boran (pro hac vice)
Kyle G. Bates                                Matthew A. Russell (pro hac vice)
James A. Bloom                               Hillary E. August (pro hac vice)
SCHNEIDER WALLACE COTTRELL                   MORGAN, LEWIS & BOCKIUS LLP
KONECKY WOTKYNS LLP                          77 West Wacker Drive
2000 Powell Street, Suite 1400               Chicago, IL 60601
Emeryville, California 94608                 Tel.: 312-324-1000
Telephone: (415) 421-7100                    Fax: 312-324-1001
Facsimile: (415) 421-7105                    christopher.boran@morganlewis.com
tschneider@schneiderwallace.com              matthew.russell@morganlewis.com
kbates@schneiderwallace.com                  hillary.august@morganlewis.com
jbloom@schneiderwallace.com
                                             Brian T. Ortelere (pro hac vice)
Garrett W. Wotkyns                           Jeremy P. Blumenfeld (pro hac vice)
John J. Nestico                              MORGAN, LEWIS & BOCKIUS LLP
SCHNEIDER WALLACE COTTRELL                   1701 Market St.
 KONECKY WOTKYNS LLP                         Philadelphia, PA 19103
8501 N. Scottsdale Rd., Suite 270            Tel.: 215-963-5000
Scottsdale, Arizona 85253                    Fax: 215-963-5001
Telephone: (480) 315-3841                    brian.ortelere@morganlewis.com
Facsimile: (866) 505-8036                    jeremy.blumenfeld@morganlewis.com
gwotkyns@schneiderwallace.com
jnestico@schneiderwallace.com                Mark F. Enenbach (15202)
                                             James J. Frost (16560)
Todd S. Collins                              MCGRATH, NORTH MULLIN &
Ellen T. Noteware                            KRATZ, PC, LLO
Eric Lechtzin                                First National Tower, Suite 3700
BERGER MONTAGUE PC                           1601 Dodge Street
1818 Market Street, Suite 3600               Omaha, NE 68102-1627
Philadelphia, Pennsylvania 19103             Tel.: 402-341-3070
Telephone: (215) 875-3000                    Fax: 402-341-0216
tcollins@bm.net                              menenbach@mcgrathnorth.com
enoteware@bm.net                             jfrost@mcgrathnorth.com
elechtzin@bm.net
                                             Attorneys for Mutual of Omaha
Attorneys for Plaintiffs                     Insurance Co. and United of Omaha
                                             Life Insurance Co.




                                        14
 8:18-cv-00022-JFB-CRZ Doc # 61 Filed: 03/01/19 Page 15 of 15 - Page ID # 2085




                                CERTIFICATE OF SERVICE


       I hereby certify that on this 1st day of March, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification of such

filing to all CM/ECF participants.



                                            /s/ James A. Bloom
                                            James A. Bloom




                                              15
